The case was first tried in Eastland County. (See Johnson v. State, 105 Tex.Crim. R..) On a change of venue it was tried in Callahan County. (See Johnson v. State, 8 S.W.2d 127.) Upon its reversal it was again tried in Callahan County. Preliminary to the trial the appellant presented a motion requesting that the case be returned to Eastland County, stating in substance as a reason therefor that the conditions prevailing in that county which impelled the court at the time of the change of venue to remove the cause had ceased. We think the motion was properly overruled. *Page 642 
We do not find any merit in the position advanced that the accused having, under the old statute, been acquitted of murder by the reduction of the offense to manslaughter, is exempt from further prosecution by reason of the enactment of the new murder statute contained in Chapter 274, Acts of the 40th Legislature.
The motion for rehearing is overruled.
Overruled.